DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election and Status of Claims
Claims 29 – 56 are pending. Claims 53 – 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.

Claims 29 – 52 are thus pending in the application and under consideration for this office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract does not meet the minimum suggested length of 50 words. Due to this, the abstract does not sufficiently describe the disclosure of the invention such that readers may have difficulty in deciding whether there is a need for consulting the full patent text for details.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 29 – 52 are objected to because of the following informalities:
Regarding claim 29, the Examiner respectfully recommends Applicant amend “comprises” on line 1 to “comprising”.
Regarding claims 30 – 52, the claims each recite “A press hardening method according to claim [X]”. As each of these claims are dependent claims, the Examiner respectfully requests Applicant amend each claim to begin with “The press hardening method according to claim [X]”.
Further regarding claim 38, the Examiner respectfully recommends Applicant amend “at least one of the element” on line 2 to “at least one of the elements”, changing “element” to “elements”.
Further regarding claim 47, the Examiner respectfully recommends Applicant amend “and comprises from up to” on line 2 to “and comprises up to”, removing the term “from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 48, the claim recites “wherein the barrier pre-coating is deposited by physical vapor deposition, by electro-galvanization, hot-dip galvanization or roll-coating.” The Examiner notes that according to independent claim 29, the barrier pre-coating comprises nickel and chromium. There is no mention of zinc, in the pre-coating prior to the disclosure of electrogalvanization and/or hot-dip galvanization, which are processes specifically meant to deposit zinc, rather than a nickel-based coating.
For the purpose of compact prosecution, the Examiner has interpreted “electro-galvanization” as any type of electro-plating operation, and “hot-dip galvanization” as any type of hot-dip coating operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29 – 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0163685 (“Kusumi”; of record) in view of US 2015/0314567 (“Boger”) and US 2016/0031186 (“Mourer”).
Regarding claim 29, Kusumi teaches a press hardening method (Title – “hot pressing method”) comprising the following steps: a) provision of a carbon steel sheet ([0010], L 3-5; [0032]; [0037]); c) thermal treatment of the blank ([0016], L 2-4; [0039]), d) transfer of the blank into a press tool and e) hot-forming of the blank to obtain a part ([0016], L 5-6; [0039]), f) cooling of the part obtained at step e) ([0016], L 5-6; [0029], L 1-2; [0039]) in order to obtain a microstructure in steel that is martensitic ([0029], L 4-7; [0040]).
Kusumi does not explicitly teach the step of cutting the carbon steel sheet to obtain a blank. However, the Examiner asserts that such a step would have been obvious to one of ordinary skill in the art, as the steel sheet must be of correct size to fit in a die tool prior to the step of press hardening.

Boger teaches a surface-coated steel sheet and method for producing such a sheet (Title). Boger teaches that the steel sheet has a metallic corrosion protection layer (Fig. 2, #1.1) similar to the Al or Zn plating taught by Kusumi (see Kusumi: [0018]), but in addition to this layer, at least one further metallic layer is provided (Fig. 2, #1.2). Boger teaches that this further layer may be a nickel-base alloy, including a nickel-chromium alloy ([0038], L 6-10). Additionally, Boger teaches that provision of the additional metallic layer is advantageous as a sheet which has the appearance of a single layer sheet made of the further metallic layer may be provided, while retaining the core of a carbon steel, which may be advantageous in both cost effectiveness as well as mechanical stability ([0010]).
It would have been obvious to incorporate the teachings of Boger into Kusumi and coat the steel sheet with a further metallic layer made of a nickel-chromium alloy. Provision of such a coating gives the appearance of a single layer sheet made of said nickel-chromium alloy, while retaining the cost and mechanical stability advantages of using a carbon steel sheet as the core material.
It is noted that Boger does not explicitly teach a weight ratio of Ni/Cr for the further metallic layer when a nickel-chromium alloy is selected.
Mourer teaches coatings for Co-based, Ni-based, or Fe-based superalloy substrates ([0050], L 1-3; Claim 7). Mourer teaches that the coating may be, for example, a NiCr coating (Table 2; Fig. 6). For use of a simple NiCr coating, Mourer teaches a coating composition of 77.5 wt% Ni and 22.5 wt% Cr (Table 2). Mourer teaches that use of such a coating composition imparts corrosion and oxidation resistance, wherein general or selective grain boundary oxidation of the 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Mourer, and provide a coating having a composition containing 77.5 wt% Ni and 22.5 wt% Cr as the further metallic layer. A layer/coating having such a composition may act to improve corrosion and oxidation resistance, thereby preserving the fatigue life of the coated part.
The Examiner notes that a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 1.5-9 required by the instant claim.
Regarding claim 30, as discussed previously, a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 2.3-9 required by the instant claim.
Regarding claim 31, as discussed previously, a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 3-5.6 required by the instant claim.
Regarding claim 32, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 55-90 wt% Ni.
Regarding claim 33, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 70-90 wt% Ni.
Regarding claim 34, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 75-85 wt% Ni.
Regarding claim 35, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 10-40 wt% Cr.
36, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 10-30 wt% Cr.
Regarding claim 37, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 15-25 wt% Cr.
Regarding claim 38, as discussed previously, the pre-coating taught by modified Kusumi contains only Ni and Cr. Thus, the pre-coating does not comprise at least one of the elements chosen from the group consisting of Zn, Al, B, N and Mo.
Regarding claim 39, as discussed previously, the pre-coating taught by modified Kusumi contains only Ni and Cr.
Regarding claim 40, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ([0032], L 9-11). Such a thickness range falls within the claimed range of 10-550 nm.
Regarding claim 41, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ([0032], L 9-11). Such a thickness range overlaps the claimed range of 10-90 nm. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 42, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ([0032], L 9-11). Such a thickness range overlaps the claimed range of 150-250 nm. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 43, Kusumi teaches that the carbon steel sheet is directly topped by an anticorrosion pre-coating ([0017]). Further, as illustrated by Fig. 2 of Boger, the further metallic layer (Fig. 2, #1.2), drawn to the barrier pre-coating, is directly atop the anticorrosion layer (Fig. 2, #1.1).
44, Kusumi teaches that the anticorrosion pre-coating comprises at least one of zinc ([0020]) or aluminum ([0018]), and their alloys.
Regarding claim 45, Kusumi teaches that the anticorrosion pre-coating is based on aluminum ([0017]; [0018]) or based on zinc ([0017]; [0020]).
Regarding claim 46, Kusumi teaches that the anticorrosion pre-coating is based on aluminum ([0018]) and may additionally comprise 3-15 wt% Si, 0.05-0.5 wt% Fe, and 0.5-10 wt% Mg ([0018]). The Examiner notes that the compositional ranges taught by Kusumi render those of the instant claim obvious due to ranges which either fall within, overlap, or encompass the claimed ranges (MPEP 2144.05 I). Additionally, it is noted that the claimed amounts of Mg and Zn are optional according to the claim language, and thus the scope of the clam includes a pre-coating which contains none of either Mg or Zn.
Regarding claim 47, Kusumi teaches that the anticorrosion pre-coating is based on zinc ([0020]) and may additionally comprise aluminum, such as a Zn-0.2% Al composition, for example ([0020]). The Examiner notes that such a pre-coating composition falls within the composition of the instant claim.
Regarding claim 48, Boger teaches that the further metallic layer (i.e. barrier pre-coating) may be deposited by physical vapor deposition ([0013], L 1-3; [0032], L 6-9; Claim 2).
Regarding claim 49, Kusumi teaches that the thermal treatment is performed at a temperature greater than the Ac3 temperature of the steel, and less than 1100°C ([0023], L 3-5). Kusumi teaches that a lower temperature limit for heating the steel is about 800°C ([0024], L 6-7).
prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 50, Kusumi teaches that the thermal treatment is performed at a temperature greater than the Ac3 temperature of the steel, and less than 1100°C ([0023], L 3-5). Kusumi teaches that a lower temperature limit for heating the steel is about 800°C ([0024], L 6-7). Kusumi teaches that the steel is transformed into an austenite single-phase region by heating above the Ac3 temperature ([0023], L 6-8).
The Examiner notes that the temperature range of 800-1100°C taught by Kusumi encompasses the claimed range of 840-950°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claim 51, in examples, Kusumi teaches that the thermal treatment is performed with a holding time ranging from 1 minute to 10 minutes (Tables 2, 4, 7). Such a holding time range falls within the claimed range of 1-12 minutes.
Regarding the type of atmosphere used during the thermal treatment, Kusumi teaches that the atmosphere is a controlled atmosphere ([0033], L 1-2; [0039], L 1-2), limits the maximum permissible hydrogen concentration ([0025]) and dew point ([0026], L 1-5), and provides an acceptable range for oxygen concentration ranging from 1-21 vol% ([0026], L 13-15). 
Given this information, an ordinarily skilled artisan would appreciate that the atmosphere used in the thermal treatment step of Kusumi amounts to air, given that no specific definition for the term “air” is provided in the as-filed disclosure. Additionally, when oxygen is present in a reduced amount such as suggested in Kusumi, the atmosphere may be interpreted as being inert.
52, in examples, Kusumi teaches that the initial hot press temperature during hot forming is about 750°C ([0033], L 5-6; [0039], L 5-6; [0051], L 5-6). This temperature falls within the claimed hot forming temperature range of 600-830°C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“NiCr Coatings on stainless steel by HVOF technique”, 2003. Surface and Coatings Technology, vol 173-174, pp 1070-1073 (“Ak”) – Application of a NiCr coating via a high velocity oxy-fuel system to provide wear, erosion, and corrosion protection.
US 3204917 (“Richards”) – A layered metallic mold having an outer Ni-Cr alloy layer to improve wear and oxidation resistance at elevated temperatures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735